This is a certiorari proceeding to review the action of the State Liquor Authority-revoking the petitioner’s license to sell beer at retail for consumption on the premises pursuant to the provisions of chapter 180 of the Laws of 1983. * The license to sell beer at retail for consumption on the premises located at 436 Factory street, Watertown, N. Y., was issued to petitioner on July 19, 1933. On March 14, 1934, the Jefferson county alcoholic beverage control board recommended that the license be revoked on the ground that petitioner’s premises had ceased to be a bona fide restaurant. Investigations were made by the State Board and considerable testimony was taken before a member of the State Liquor Authority, before whom petitioner was given a hearing. There is evidence to sustain the findings of the board that petitioner’s premises ceased to be a bona fide restaurant. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.

 Alcoholic Beverage Control Law.— [Rep.